Case: 20-60283     Document: 00516028805         Page: 1     Date Filed: 09/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                     September 24, 2021
                                  No. 20-60283                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Oluwapamilerin Hamis Inuwa,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.



                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A212 946 850


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Oluwapamilerin Hamis Inuwa, a native and citizen of Nigeria,
   petitions for review of a Board of Immigration Appeals (BIA) decision
   dismissing his appeal from an Immigration Judge (IJ) order denying



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60283        Document: 00516028805             Page: 2      Date Filed: 09/24/2021




                                        No. 20-60283


   adjustment of status, asylum, withholding of removal, and protection under
   the Convention Against Torture (CAT). The petition for review is denied.
   Inuwa’s motion to appoint counsel is denied, see Ulmer v. Chancellor, 691
   F.2d 209, 212 (5th Cir. 1982), and his motion to supplement the record is
   granted, see Oloson v. I.N.S., No. 94-40434, 1995 WL 153426, at *2 n.4 (5th
   Cir. Mar. 30, 1995) (unpublished).
           Where an alien does not establish that he is the beneficiary of an
   approved I-130 petition, the BIA does not err by determining that an alien is
   not eligible for adjustment of status. See 8 U.S.C. § 1225(a); see also McMaster
   v. Holder, 587 F. App’x 826, 828 (5th Cir. 2014). 1 Inuwa has never submitted
   a filed or approved I-130 petition. This portion of the petition for review is
   denied.
           The BIA expressly did not reach the issue of whether Inuwa’s
   conviction constitutes an aggravated felony. Because this court does not
   address the opinion of the IJ unless it impacted the BIA’s decision, see Zhu v.
   Gonzales, 493 F.3d 588, 593 (5th Cir. 2007), those parts of the IJ’s decision
   that did not influence the BIA are not before this court and need not be
   considered, Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). This portion
   of the petition for review is dismissed. See Castillo-Rodriguez v. INS, 929 F.2d
   181, 183 (5th Cir. 1991).
           Legal issues that are not briefed are waived on appeal. Chambers v.
   Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008); see also Fed. R. App. P.
   28(a)(8). Even construing Inuwa’s pro se brief liberally, see Morrow v. FBI, 2
   F.3d 642, 643 n.2 (5th Cir. 1993), he does not challenge the adverse credibility
   determination. Without credible evidence, the BIA had no basis upon which


           1
           Unpublished opinions issued on or after January 1, 1996, are not precedential but
   may be persuasive. Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006).




                                              2
Case: 20-60283      Document: 00516028805          Page: 3    Date Filed: 09/24/2021




                                    No. 20-60283


   to grant asylum or withholding of removal. See Chun v. INS, 40 F.3d 76, 79
   (5th Cir. 1994). Because the same lack of evidence means that Inuwa cannot
   show he will be tortured, he is not entitled to relief under the CAT. See Dayo
   v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012). This portion of the petition
   for review is denied. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005);
   see also Revencu v. Sessions, 895 F.3d 396, 401 (5th Cir. 2018).
          Inuwa also maintains that the BIA improperly denied his motion to
   remand. Most of the new evidence submitted on appeal is either irrelevant
   to Inuwa’s claims or predates the September 27, 2019 merits hearing.
   Although the affidavits Inuwa attached on appeal attested to events that took
   place before the merits hearing, they were not completed until almost two
   months afterwards. The BIA did not abuse its discretion by denying the
   motion to remand, and this portion of the petition for review is denied. See
   Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014).
          Lastly, throughout his brief, Inuwa argues that he was denied due
   process of law. An order of removal will be reversed on due process grounds
   if an applicant establishes that his deportation proceedings were
   fundamentally unfair such that he was “denied the opportunity to be heard
   or present evidence.” Toscano-Gil v. Trominski, 210 F.3d 470, 474 (5th Cir.
   2000). Many of Inuwa’s due process arguments relate to his request for a
   bond redetermination. This court does not have jurisdiction over Inuwa’s
   bond proceedings. Ajayi v. Caplinger, No. 93-5096, 1994 WL 93417, at *2
   (5th Cir. Mar. 15, 1994) (unpublished). The record does not reflect that the
   proceedings were fundamentally unfair. This portion of the petition for
   review is denied. Toscano-Gil, 210 F.3d at 474.
          The petition for review is DENIED IN PART and DISMISSED
   IN PART. Inuwa’s motion to appoint counsel is DENIED. His motion to
   supplement the record is GRANTED.




                                          3